Citation Nr: 0948034	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  03-02 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pneumonia, now claimed as a lung disorder. 

2.  Entitlement to a compensable initial disability rating 
for service-connected chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A February 2002 rating 
decision declined to reopen the Veteran's previously-denied 
claim of entitlement to service connection for pneumonia, now 
claimed as a lung disorder.  A January 2006 rating decision, 
mailed to the Veteran in February 2006, granted his claim of 
entitlement to service connection for chloracne, and assigned 
the same a noncompensable initial disability rating, 
effective November 10, 1994.

In May 2004, the Veteran testified via video conference 
before a Veterans Law Judge, sitting in Washington, D.C.  In 
July 2009, the Veteran testified before another Veterans Law 
Judge sitting at the RO in Columbia, South Carolina.  These 
Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107 (West 
2002) and are included in the panel of judges rendering the 
determination in this case.  Complete transcripts are of 
record.

In January 2005, September 2006, and most recently, June 
2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The issue of entitlement to a compensable initial disability 
rating for service-connected chloracne, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for pneumonia was previously denied in a September 1988 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for pneumonia, now claimed as a lung 
disorder, received since the last final denial in September 
1988 is new, in that it is not cumulative and was not 
previously considered by decision makers, and it is also 
material because it contributes to a more complete picture of 
the Veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The probative evidence of record indicates that the 
Veteran's lung disorder was incurred in or aggravated by his 
period of service.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
pneumonia is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
pneumonia, now claimed as a lung disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A lung disorder was incurred in or aggravated by the 
Veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition as to whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for pneumonia, now claimed 
as a lung disorder, as well as entitlement to service 
connection for the same, the Board finds that a discussion as 
to whether VA's duties to notify and assist the Veteran have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

New and Material Evidence

Service connection for pneumonia was previously denied in a 
September 1988 rating decision.  The RO declined to reopen 
the Veteran's previously-denied claim of entitlement to 
service connection for pneumonia, now claimed as a lung 
disorder, in a February 2002 rating decision.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for pneumonia, 
now claimed as a lung disorder, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
November 1998 and again in May 2001.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2001).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The definition of new and material evidence has been changed, 
but the latest definition only applies to applications to 
reopen a finally decided claim received by VA on or after 
August 29, 2001.  Thus, the change does not apply to the 
instant case because the claim to reopen was received before 
that date, in November 1998 and May 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2009).  

It appears that the evidence before VA at the time of the 
prior final decision in September 1988 consisted of the 
Veteran's claim of entitlement to service connection for 
pneumonia and his service treatment records.  The RO found no 
evidence of pneumonia during the Veteran's period of service, 
and the claim was denied.  The September 1988 rating decision 
was not appealed and became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for pneumonia, now claimed as a lung 
disorder, in November 1998.  Newly received evidence since 
that time includes the Veteran's own statements, his VA and 
private treatment records, and transcripts reflecting 
testimony offered to the Board in May 2004 and July 2009.  
Specifically, a private medical opinion dated in July 2009 
indicates a positive relationship between the Veteran's lung 
disorder and his period of service.  

The Board finds that the evidence received since the last 
final decision in September 1988, specifically, the July 2009 
private medical opinion, was not previously considered by 
agency decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for pneumonia, now claimed as a lung 
disorder, has been received, and such claim is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's lung disorder, however, has not been diagnosed as a 
disability for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  38 U.S.C.A.           § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the Veteran served 
during wartime and peacetime; however, the Veteran does not 
contend that he was in combat, and his service personnel 
records are silent for evidence of combat service.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service treatment records dated in September 1963 indicate 
that the Veteran complained of a sore throat and was 
diagnosed with viral pharyngitis.

Service treatment records dated on two occasions in January 
1964 indicate that the Veteran presented with a cold.  
Service treatment records dated in July 1964 indicate that x-
ray examination of the Veteran's chest was normal.  Service 
treatment records dated on two occasions in September 1964 
indicate that the Veteran complained of a sore throat and 
cold lasting two weeks.  Physical examination revealed 
wheezing in the chest, and the Veteran was diagnosed with an 
upper respiratory infection.

Report of Medical Examination, dated in February 1965 and 
conducted for the purpose of separation from service, is 
silent for any abnormality of the lungs and chest.  

Following the above-described September 1964 entry, there is 
no further complaint, treatment, or diagnosis of a lung 
disorder or symptomatology related to the lungs.  As there 
was no abnormality of the lungs or chest found on examination 
at separation, the Board finds that the viral pharyngitis, 
cold, and upper respiratory infection, for which the Veteran 
was treated in service were acute and transitory and resolved 
without residual disability.  As there was no residual 
disability, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection a lung disorder.  38 C.F.R. § 3.303(b).

At the time of his May 2004 hearing before the Board, the 
Veteran asserted that he had pneumonia during his period of 
service and that such has continued to the present.

VA treatment records include a September 2000 letter sent to 
the Veteran informing him that his Agent Orange examination 
was complete and his diagnoses included that of bronchitis.  
VA treatment records also include a February 2001 letter sent 
to the Veteran informing him that his current diagnoses 
included that of history of asthma and asthmatic bronchitis.  

VA and private treatment records dated from October 2001 to 
November 2009 indicate that the Veteran sought treatment no 
less than 26 times for various respiratory conditions.  The 
Veteran was treated, including prescription medication, for 
the following:  exacerbation of asthma, asthmatic bronchitis, 
asthma, upper respiratory infection, bronchitis, pneumonia, 
and influenza.   

The Veteran's private primary care provider submitted a 
letter dated in July 2009.    The physician opined that it is 
as least as likely as not that the Veteran's current 
asthmatic bronchitis and other lung conditions are related to 
the conditions for which he was treated during active 
service.  The physician reasoned that the Veteran's service 
treatment records indicated that the Veteran was treated 
numerous times for upper and lower respiratory conditions.  
The physician noted that he reviewed the Veteran's service 
treatment records.

The record does not contain any other competent medical 
evidence that contradicts the July 2009 private medical 
opinion.

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for a lung disorder 
is warranted.  As indicated, a successful claim for service 
connection requires three elements:  (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In the present case, there is current medical evidence of a 
lung disorder.  While the Board found that there was no 
evidence of a chronic condition during service, there is 
adequate evidence of treatment for respiratory conditions 
during service.  Further, while the first evidence of record 
indicating complaint, treatment, or diagnosis of a lung 
disorder is dated in September 2000, 37 years after 
separation from service, evidence dated in February 2001 
refers to such as a history of asthma and asthmatic 
bronchitis.  The Veteran also offered competent testimony 
before the Board that he has experienced continuous symptoms 
since service.  Finally, the Veteran's claim is further 
buttressed by the medical opinion of record, which 
establishes the existence of a relationship between the 
Veteran's current lung disorder and the respiratory 
conditions for which he was treated during his period of 
service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Resolving all doubt in favor of 
the Veteran, the persuasive evidence supports the Veteran's 
claim.  Thus, service connection for a lung disorder is 
warranted.


ORDER

The claim of entitlement to service connection for a lung 
disorder, previously claimed as pneumonia, is reopened.  

Service connection for a lung disorder is granted, subject to 
the laws and regulations governing monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the 
claim of entitlement to a compensable initial disability 
ratring for service-connected chloracne.

The Board notes that the most recent private treatment 
records reflecting treatment for service-connected chloracne 
are dated in October 2004.  At the time of the Veteran's July 
2009 hearing before the Board the Veteran asserted that he 
had received treatment in the past year from his private 
treatment provider, including excision of a lesion resulting 
in tender and painful scars.  The Veteran also asserted that 
he was scheduled for an additional procedure in the coming 
months.  

Further, the Board notes that the most recent VA treatment 
records are dated in March 2009.  While the Veteran has 
asserted, at the time of the July 2009 hearing before the 
Board, that he receives treatment for his service-connected 
chloracne from a private provider, it is possible that 
evidence of symptomatology of his skin condition has been 
noted in VA treatment records since March 2009.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the Veteran was last afforded a 
VA examination to determine the severity of his service-
connected chloracne in September 2008.  While the September 
2008 VA examination is not necessarily stale, the Veteran 
offered testimony at the time of the July 2009 hearing before 
the Board describing symptomatology and private treatment of 
his skin condition exceeding that found on VA examination in 
September 2008.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R.§ 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he submit his private treatment 
records reflecting treatment for his 
skin condition since October 2004, or 
submit authorization for the RO to 
obtain such.  Obtain and associate with 
the claims file such private treatment 
records.  Any and all responses, 
including negative responses, from the 
Veteran or the private physician, must 
be associated with the claims file.

2.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Charleston, South Carolina, 
dated from March 2009 to the present.  
Any and all responses, including 
negative responses, must be associated 
with the Veteran's claims file.

3.  Schedule the Veteran for an 
examination with an appropriate 
examiner to determine the current 
severity of his service-connected 
chloracne.  The examiner should note 
all relevant pathology, including 
scars, associated with the Veteran's 
skin condition.  All indicated tests 
should be conducted.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to a compensable 
initial disability rating for service-
connected chloracne, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



          ___________________________                 
___________________________
      C. TRUEBA		S. DURKIN
           Veterans Law Judge,                                  
Veterans Law Judge,
      Board of Veterans' Appeals                      
Board of Veterans' Appeals




___________________________
S. REISS
Acting Veterans Law Judge,
 Board of Veterans' Appeals


 Department of Veterans Affairs


